Citation Nr: 1803569	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-19 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to exposure to herbicides and as secondary to service-connected diabetes mellitus type II.

2. Entitlement to service connection for swelling of the lower extremities, to include as due to exposure to herbicides and as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Ronald Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge in October 2017. A transcript of that hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the course of this appeal, the Board notes that the Veteran had originally asserted that service connection was warranted for hypertension and swelling of the legs on a theory that the disabilities were due to or incurred in service, to include as secondary to exposure to herbicides while the Veteran was deployed in the Republic of Vietnam, and alternatively, that the disabilities were caused or aggravated by service connected diabetes mellitus.

A review of the claims files shows that the Veteran has never been provided the opportunity to have VA examinations to determine if his hypertension or swelling of the lower extremities was caused or aggravated by his service connected diabetes mellitus. The Veteran has also submitted medical literature that he asserts supports this theory of service connection. 

Therefore, the Board finds that a VA examination must be scheduled to address whether the Veteran's hypertension and swelling of the lower extremities are due to service or have been caused or aggravated by service-connected diabetes mellitus type II. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a medical professional with the appropriate expertise to determine the nature and etiology of the Veteran's claimed hypertension and swelling of the lower extremities. The examiner must review the claims file and must note that review in the report and must comment on the medical literature submitted by the Veteran. The examiner must provide a complete rationale for the opinions expressed. Any necessary tests should be obtained. The examiner must provide thorough responses to each of the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension is related to active service, to include exposure to herbicides.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's swelling of the lower extremities is related to active service, to include exposure to herbicides.

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension was caused by or is a result of service-connected diabetes mellitus type II. 

(d) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected diabetes mellitus type II.

(e) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's swelling of the lower extremities was caused by or is a result of service-connected diabetes mellitus type II. 

(f) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's swelling of the lower extremities has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected diabetes mellitus type II.

2. Then, readjudicate the claims. If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




